EXHIBIT 99.1 Release:ImmediateNovember 29, 2011 CANADIAN PACIFIC ANNOUNCES THE RESULTS OF ITS U.S. DEBT OFFERING CALGARY – Canadian Pacific Railway Limited (TSX:CP)(NYSE:CP) announced that its wholly-owned subsidiary, Canadian Pacific Railway Company, is issuing: •US $250 million of 4.50% Notes due 2022 •US $250 million of 5.75% Notes due 2042 The transaction is expected to close on December 1, 2011. The offering is being made in the United States under the base shelf prospectus dated June 29, 2011 which allows for offerings of up to US $1.5 billion of debt securities.The net proceeds from this offering will be used for a voluntary prepayment in 2011 to CP’s Canadian defined benefit pension plans. About Canadian Pacific Canadian Pacific (TSX:CP)(NYSE:CP) operates a North American transcontinental railway providing freight transportation services, logistics solutions and supply chain expertise. Incorporating best-in-class technology and environmental practices, CP is re-defining itself as a modern 21st century transportation company built on safety, service reliability and operational efficiency. Visit cpr.ca and see how Canadian Pacific is Driving the Digital Railway. Contacts: Media Investor Relations Nicole Sasaki Janet Weiss Tel:403 835-9005 Tel:403 319-3591 24/7 Media Pager:855-242-3674 investor@cpr.ca nicole_sasaki@cpr.ca
